Citation Nr: 0702773	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  95-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinea cruris with a history of tinea versicolor prior to 
August 30, 2002.

2.  Entitlement to an initial rating in excess of 30 percent 
for tinea cruris with a history of tinea versicolor from 
August 30, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1965 until July 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.  At that time, the RO granted 
service connection for tinea cruris with a history of tinea 
versicolor, and assigned an initial 10 percent rating.  The 
veteran disagreed with the initial rating assignment and 
initiated an appeal.  Such appeal was perfected with the 
submission of a VA Form 9, received in June 1995.  The matter 
came before the Board in April 1997, at which time a remand 
was ordered to accomplish additional development.  Another 
remand was ordered by the Board in November 1998.  In 
February 2000, the claim returned to the Board and was 
denied.  The veteran subsequently appealed that decision to 
the Court of Appeals for Veterans Claims (Court).

In a February 2001 Order, the Court vacated the February 2000 
Board decision as to the increased rating claim and remanded 
the matter back to the Board for development consistent with 
the Appellee's Motion for Remand and to Stay Proceedings 
(Appellee's Motion).  

In a decision dated August 2002, the Board denied the 
veteran's claim for a rating in excess of 10 percent for 
tinea cruris with a history of tinea versicolor.  The veteran 
again appealed to the Court and, pursuant to an unopposed 
motion for remand and stay of proceedings by the Secretary, 
the Court in March 2003 vacated the Board's August 2002 
decision and again remanded the claim to the Board.  In 
September 2003, the Board, in turn, remanded the matter to 
the RO.  Finally, another remand was ordered in November 
2005.  

It is observed that, the February 2000 Board decision also 
remanded the issue of whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a left knee disability.  This portion of the 
February 2000 Board decision was not vacated by the Court.  
As such, the RO remained obligated to readjudicate that 
issue, as ordered in the Board's remand instructions.  
However, to date there has not been a readjudication of the 
veteran's left knee claim.  This matter is therefore referred 
back to the RO for appropriate action.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
tinea cruris with a history of tinea versicolor has been 
productive of complaints of itching; objectively, the 
evidence demonstrates chronic itchiness and skin rashes 
covering less than 40 percent of the entire body and less 
than 40 percent of the exposed area affected, with no showing 
of exudation, extensive lesions or marked disfigurement.

2.  The competent evidence does not demonstrate that the 
veteran is taking corticosteroids or immunosuppressivedrugs 
for his skin disability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent prior to August 30, 2002, for tinea 
cruris with a history of tinea versicolor have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (as in effect 
prior to August 30, 2002).

2.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent from August 30, 2002, for tinea cruris 
with a history of tinea versicolor have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a May 2004 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  

The letter discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, it is noted that such information was later provided 
in a July 2006 supplemental statement of the case.  In any 
event, 
it is noted that the instant decision awards an increased 
rating for the period prior to August 30, 2002.  This award 
will be implemented in a future rating decision, which the 
veteran has the right to appeal.  As such, the absence of 
notice regarding disability ratings and effective dates in 
the May 2004 VCAA letter does not prejudice the veteran.  
Moreover, because the instant decision denies the veteran's 
increased rating claim for the period beginning August 30, 
2002, there is also no prejudice as to that issue. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's VA and private post service treatment and 
examination.  The Board acknowledges a VA Form 21-4142, 
submitted in June 1997, which identifies the late Dr. Charles 
Stevenson as a treatment provided with respect to the 
veteran's skin problems.  It does not appear that any efforts 
were undertaken by the RO to obtain such documents.  However, 
the veteran indicated that such treatment occurred 
approximately in July 1969.  This is several decades prior to 
the rating period on appeal.  While 38 C.F.R. § 4.1 instructs 
the rater to view a disability in relation to its whole 
recorded history, the Board finds that the potentially 
outstanding records from Dr. Stevenson would be so remote as 
to have no practical value in assessing the severity of the 
veteran's tinea cruris throughout the rating period in 
question.  As such, it is not felt that additional efforts 
are required under the VCAA.  Indeed, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Further regarding the duty to assist, the veteran's 
statements in support of his appeal, to include testimony 
provided at a February 1996 hearing before the RO, are 
affiliated with the claims folder.  The Board has carefully 
reviewed such  statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, it is noted that the current appeal stems from 
the initial assignment of a disability rating.  As such, the 
Board must consider the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

It is also observed that the schedular criteria for 
evaluating disabilities of the skin have undergone revision 
effective August 30, 2002.  The Board will first consider 
whether the rating schedule prior to this date affords the 
veteran an increased rating.  

For the rating period prior to August 30, 2002, the veteran's 
tinea cruris with a history of tinea versicolor is evaluated 
as 10 percent disabling pursuant to Diagnostic Code 7899-
7806.

Under the old version of Diagnostic Code 7806, a 10 percent 
rating is warranted for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
In order to be entitled to the next-higher 30 percent 
evaluation, the evidence must demonstrate exudation or 
itching constant, extensive lesions, or marked disfigurement.  

Objectively, the Board has reviewed the competent evidence 
prior to August 30, 2002, and determines that assignment of 
the next-higher evaluation of 30 percent for tinea cruris is 
not warranted.  In so finding, the Board acknowledges that 
the evidence of record demonstrates chronic itching.  For 
example, a clinical record dated in October 1994 revealed 
complaints of generalized itching of the head and groin.  
Such symptoms were not relieved by soaps or over the counter 
medications.  Furthermore, the veteran stated that his rash 
was profoundly pruritic upon VA examination in January 1995.  
The rash was described as chronic and had been present to a 
greater or lesser extent since the time of veteran's 
discharge from service.  Additionally the veteran reported 
itchiness at his February 1996 hearing before the RO.  More 
complaints of itching are found in a May 1997 private 
treatment report and at the veteran's VA examination in 
December 1997.  Further VA clinical records dated in 1998 and 
1999 note perennial itching, worse in the summer.  An October 
1999 VA outpatient treatment report noted that the veteran 
had tried multiple creams and ointments without any 
resolution of his symptoms.  In a January 2000 VA record, the 
veteran reported that the itching was essentially constant, 
though it worsened with heat.  A June 2000 VA report noted 
complaints of severe itching in the groin area.  

While recognizing the foregoing, the Board nevertheless 
concludes that the veteran's disability picture with respect 
to his service-connected tinea cruris with a history of tinea 
versicolor is not commensurate with the criteria for the 
next-higher 30 percent rating under Diagnostic Code 7806, as 
in effect prior to August 30, 2002.
Indeed, the evidence of record fails to demonstrate 
exudation.  The evidence also fails to demonstrate that the 
service-connected skin disability is manifested by extensive 
lesions or marked disfigurement.  To the contrary, the 
veteran stated upon VA examination in January 1995 that his 
groin rash was generally not visible and that he experienced 
only occasional outbreaks of popular pustular lesions.  
Objectively, there was only mild hyperpigmentation and 
slightly scaling skin.  Moreover, no skin abnormalities were 
detected and there were no secondary excoriations.  
Furthermore, a September 1997 VA clinical record explicitly 
noted the absence of skin lesions.  Moreover, while VA 
examination in December 1997 showed increased pigmentation of 
the penile skin and the inguinal folds, there were no other 
affected areas on the veteran's body.  

The Board acknowledges a September 1997 VA clinical record 
showing follicular papules and pustules on the veteran's 
legs.  That report also revealed follicular papules and 
erythema on the thighs.  The Board also recognizes an October 
1998 VA outpatient treatment report which showed patches of 
increased follicular prominence on the shoulders.  The Board 
also acknowledges an April 1999 VA examination report 
indicating dark linear streaks in the fingernails, pitting of 
the large toenails and a discoloration and slight splitting 
of the left toenail.  However, these findings simply do not 
constitute extensive lesions or marked disfigurement.  

Due to the absence of competent evidence demonstrating 
exudation, extensive lesions or marked disfigurement, the 
veteran's disability picture is not found to more nearly 
approximate the next-higher 30 percent rating under the old 
version of Diagnostic Code 7806.  While symptoms of itching 
are demonstrated in the record, it is determined that, when 
viewing the evidence as a whole, such symptoms are 
appropriately reflected in the 10 percent evaluation 
currently in effect.

In sum, the competent evidence does not entitle the veteran 
to the next-higher 30 percent rating for the period prior to 
August 30, 2002.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

As of August 30, 2002, the veteran is assigned a 30 percent 
evaluation for his service-connected tinea cruris.  The Board 
will now consider whether the revised provisions of 38 C.F.R. 
§ 4.118, effective August 30, 2002, enable a rating in excess 
of 30 percent.  Under the new version of Diagnostic Code 
7806, a 30 percent rating applies where the evidence shows 
that the condition covers 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of 6 weeks or more, but 
not constantly during the past 12-month period.  To achieve 
the next-higher 60 percent evaluation under the revised 
version of Diagnostic Code 7806, the evidence must establish 
dermatitis or eczema covering more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected; or, constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  

The Board has reviewed the competent evidence for the period 
in question and finds no basis for a rating in excess of 30 
percent.  Indeed, treatment and examination reports continued 
to show complaints of itching.  However, there is no showing 
that the skin disability covers more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected.  In this regard, a February 2004 treatment report 
written by Dr. Stuckey showed dry patches of skin on the 
upper part of the chest, as well as in the low mid-back area.  
An April 2004 private treatment record written by Dr. 
McClerkin reveals a skin disability affecting the hands and 
thighs.  A subsequent May 2004 record, also from Dr. 
McClerkin, indicates scaling large plaques on the veteran's 
arm, as well as pustules on his flank.  However, none of the 
above reports indicated that the rashes covered more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected.  In fact, the only evidence of record 
specifically addressing the scope of the skin disability was 
the December 2005 VA examination.  At that time, it was 
determined that the veteran had nummular eczema involving .31 
percent of the exposed body and 2.9 percent of the total 
body.  He also had ceborrheic dermatitis involving 2.53 
percent of the exposed body and .33 percent of the total 
body.  Finally, he had tinea pedis involving 0 percent of the 
exposed body and 1.8 percent of the total body.  Even if all 
of those figures were added together, they do not meet the 
criteria for a 60 percent rating under the new version of 
Diagnostic Code 7806.  

The evidence of record also fails to demonstrate constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  In this vein, the veteran has submitted 
various records showing his prescriptions.  The outpatient 
records also note his use or Zrytec.  However, none of the 
drugs indicated in the record are corticosteroids or 
immunosuppressive drugs.  

Based on the above, the veteran's overall disability picture 
is not more nearly approximated by the next-higher 60 percent 
rating under Diagnostic Code 7806 as in effect from August 
30, 2002.  Moreover, there are no other relevant Code 
sections for consideration.    

In conclusion, there is no basis for a rating in excess of 30 
percent under the revised schedular criteria effective August 
30, 2002.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.



ORDER

Prior to August 30, 2002, entitlement to an initial rating in 
excess of 10 percent for tinea cruris with a history of tinea 
versicolor is denied.

From August 30, 2002, entitlement to an initial rating in 
excess of 30 percent for tinea cruris with a history of tinea 
versicolor is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


